Case 2:16-cr-00412-JMA-GRB Document 160 Filed 01/19/21 Page 1 of 2 PageID #: 1753




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------------------X   For Online Publication Only
  UNITED STATES OF AMERICA,
                                                                            ORDER
                                     -against-                              16-CR-412 (JMA)

  JOHN DEROUNIAN,
                                                                                              FILED
                             Defendant.                                                       CLERK
  ----------------------------------------------------------------------X
                                                                                    1/19/2021 9:45 am
  APPEARANCES:
                                                                                       U.S. DISTRICT COURT
  Seth D. DuCharme                                                                EASTERN DISTRICT OF NEW YORK
     Acting United States Attorney                                                     LONG ISLAND OFFICE
  Mark E. Misorek
  Robert W. Schumacher, II
  Eastern District of New York
  610 Federal Plaza
  Central Islip, NY 11722
         Attorneys for the United States

  Peter E. Brill
  Brill Legal Group, P.C.
  150 Motor Pkwy, Suite 401
  New York, NY 11788
          Attorney for Defendant John Derounian

  AZRACK, United States District Judge:

          On September 25, 2020, defendant John Derounian (“Defendant”) first moved for

  compassionate release following the onset of the COVID-19 pandemic. (ECF No. 146.) Though

  the Court denied his motion because the Section 3553(a) sentencing factors weighed against

  granting him compassionate release, the application was denied “without prejudice to its renewal

  should Defendant’s condition or the situation at his facility materially worsen.” (ECF No. 154.)

          Defendant has again moved for compassionate release. (ECF No. 155.) Because of

  increasing cases at Fort Dix FCI and Defendant’s health conditions, Defendant argues that the

  Section 3553(a) factors now weigh in favor of granting the motion. In its response to Defendant’s
Case 2:16-cr-00412-JMA-GRB Document 160 Filed 01/19/21 Page 2 of 2 PageID #: 1754




  motion, the government informs the Court that Defendant has already contracted, and now fully

  recovered from, COVID-19. (ECF No. 157 at 4.) Defendant’s medical records from the Bureau

  of Prisons indicate that he was asymptomatic at the time of his diagnosis on December 16, 2020

  and remained asymptomatic. (ECF No. 157-1 at 4, 23-26.) The medical staff determined that he

  fully recovered on December 28, 2020. (ECF No. 157-2 at 1.) In his reply, Defendant claims that

  he is not receiving adequate medical treatment and requests that the Court “hold a hearing where

  BOP officials can be directly questioned about [Defendant’s] medical treatment, or lack thereof.”

  (ECF No. 159.)

         The Court has considered Defendant’s arguments and the government’s response and finds

  that the updated situation does not alter the Court’s prior analysis of the Section 3553(a) factors.

  (ECF No. 154 at 6.) One month has now passed since Defendant’s positive COVID-19 diagnosis,

  and his medical records reflect a mild case from which he has recovered. Given that Defendant

  “has contracted and seemingly weathered the disease, a sentence reduction based on the risk of

  contracting it no longer makes sense.” United States v. Hardy, No. 11-CR-629, 2020 WL 7711676,

  at *2 (S.D.N.Y. Dec. 29, 2020). Since “the main point of releasing an individual is to decrease the

  person’s chance of contracting COVID-19,” the Court declines to find that there are extraordinary

  and compelling reasons to reduce his sentence given his current situation. United States v.

  Rodriguez, No. 19-CR-64, 2020 WL 4581741, at *2 (D. Conn. Aug. 10, 2020). Accordingly,

  Defendant’s motion is DENIED without prejudice.

  SO ORDERED.

  Dated: January 19, 2021
         Central Islip, New York
                                                         /s/ (JMA)
                                                       JOAN M. AZRACK
                                                       UNITED STATES DISTRICT JUDGE


                                                   2
